Citation Nr: 0734065	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 
2003 for a 100 percent rating for a panic disorder for 
accrued benefits purposes.

2.  Entitlement to an effective date earlier than January 8, 
2003 for a 20 percent or more rating for left femur fracture 
for accrued benefits purposes.

3.  Entitlement to an effective date earlier than January 8, 
2003 for a 10 percent or more rating for open reduction and 
internal fixation, left ankle, with degenerative changes for 
accrued benefits purposes.

4.  Entitlement to an effective date earlier than January 8, 
2003 for a 10 percent or more rating for arthritis of the 
lumbosacral spine for accrued benefits purposes.

5.  Entitlement to an effective date earlier than January 8, 
2003 for a 10 percent or more rating for left elbow fracture 
with degenerative changes for accrued benefits purposes.

6.  Entitlement to a compensable rating for fracture of the 
left little finger for accrued benefits purposes.

7.  Entitlement to service connection for brain tumor for 
accrued benefits purposes.

8.  Entitlement to special monthly compensation based on the 
need for aid and attendance/housebound status for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from October 1975 to December 
1995.  The appellant is the surviving spouse of the veteran.  
The veteran died in April 2003.


FINDINGS OF FACT

1.  The March 1996 rating decision that assigned the original 
ratings for conversion disorder, left femur fracture, open 
reduction and internal fixation, left ankle, with 
degenerative changes, arthritis of the lumbosacral spine, 
left elbow fracture with degenerative changes, and fracture 
of the left little finger is final, and may not be 
collaterally attacked in this appeal.

2.  There is no treatment record or other document that can 
serve as the basis for an informal claim within one year of 
January 8, 2003.

3.  There was no medical evidence linking the veteran's known 
diagnosis of brain tumor and active service at the time of 
the veteran's death.

4.  No claim for special monthly compensation based on the 
need for aid and attendance/housebound status was pending at 
the time of the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
8, 2003 for a 100 percent rating for a panic disorder for 
accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 1155, 5110, 5121 (West 2002); 38 C.F.R. §§ 3.400, 3.1000, 
4.130, Diagnostic Code 9400 (2007).

2.  The criteria for an effective date earlier than January 
8, 2003 for a 20 percent or more rating for left femur 
fracture for accrued benefits purposes have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5121 (West 2002); 38 C.F.R. 
§§ 3.400, 3.1000, 4.71a, Diagnostic Code 5255 (2007).

3.  The criteria for an effective date earlier than January 
8, 2003 for a 10 percent or more rating for open reduction 
and internal fixation, left ankle, with degenerative changes 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 1155, 5110, 5121 (West 2002); 38 C.F.R. §§ 3.400, 3.1000, 
4.71a, Diagnostic Code 5271 (2007).

4.  The criteria for an effective date earlier than January 
8, 2003 for a 10 percent or more rating for arthritis of the 
lumbosacral spine for accrued benefits purposes have not been 
met.  38 U.S.C.A. §§ 1155, 5110, 5121 (West 2002); 38 C.F.R. 
§§ 3.400, 3.1000, 4.71a, Diagnostic Codes 5003, 5292 (2002).

5.  The criteria for an effective date earlier than January 
8, 2003 for a 10 percent or more rating for left elbow 
fracture with degenerative changes for accrued benefits 
purposes have not been met.  38 U.S.C.A. §§ 1155, 5110, 5121 
(West 2002); 38 C.F.R. §§ 3.400, 3.1000, 4.71a, Diagnostic 
Code 5211 (2007).

6.  The criteria for a compensable rating for fracture of the 
left little finger for accrued benefits purposes have not 
been met.  38 U.S.C.A. §§ 1155, 5110, 5121 (West 2002); 
38 C.F.R. §§ 3.400, 3.1000, 4.71a, Diagnostic Code 5227 
(2007).

7.  A brain tumor was not incurred during active service for 
accrued benefits purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1117, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317, 3.1000 (2007).

8.  The criteria for special monthly compensation based on 
the need for aid and attendance/housebound status for accrued 
benefits purposes have not been met.  38 U.S.C.A. §§ 1114, 
5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352, 
3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the appellant has been advised of the 
evidence necessary to substantiate her claims.

More specifically, the appellant was provided with a February 
2007 letter that outlined the evidence necessary to 
substantiate her claims for accrued benefits, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the appellant in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the February 2007 VCAA notice letter was not 
thereafter followed by a readjudication of the claim and did 
not specifically request that appellant provide any evidence 
in appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
appellant is represented by counsel who has no doubt also 
advised her of the evidence necessary to substantiate the 
claims during the pendency of the claims, her understanding 
of what was needed to substantiate her claims was 
demonstrated at her hearing before the Board in June 2007, 
and as demonstrated from the foregoing communication from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have then been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the appellant.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.  


II.  Entitlement to an Effective Date Earlier than January 8, 
2003 for a 100 percent Rating for a Panic Disorder, a 20 
percent or more Rating for Left Femur Fracture, a 10 percent 
or more Rating for Open Reduction and Internal Fixation, Left 
Ankle, with Degenerative Changes, a 10 percent or more Rating 
for Arthritis of the Lumbosacral Spine, and a 10 percent or 
more Rating for Left Elbow Fracture with Degenerative 
Changes, and Entitlement to a Compensable Rating for a 
Fracture of the Left Little Finger

Under former 38 U.S.C. § 5121, "periodic monetary 
benefits...to which an individual was entitled at the time of 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due...and unpaid 
for a period not to exceed two years, shall, upon the death 
of individual be paid."  38 U.S.C. § 5121; see also former 
38 C.F.R. § 3.1000.  Due to changes to 38 U.S.C. § 5121 
arising out of the Veterans Benefits Act of 2003, Public Law 
108-183, VA proposed and adopted amendments to 38 C.F.R. 
§ 3.1000 to "clarify existing regulatory provisions (see 71 
Fed. Reg. 78368-69 (Dec. 29, 2006); 71 Fed. Reg. 37027, 37029 
(June 29, 2006), and made it clear that "[i]f the 
beneficiary died prior to December 16, 2003, and a claim for 
benefits under 38 C.F.R. § 5121 was pending as of December 
16, 2003, the claim will be adjudicated under the provisions 
of § 3.1000, and the VA regulations cited therein, in effect 
on December 16, 2003."  71 Fed. Reg. 37029 (June 29, 2006).  
Accordingly, in this case, since the veteran died before 
December 16, 2003 (April 2003), and a claim for benefits 
under 38 U.S.C. § 5121 was already pending on December 16, 
2003, the appellant's claims will be adjudicated under the 
version of 38 C.F.R. § 3.1000 that was in effect on December 
16, 2003 (with a two-year limitation on accrued benefits).  

In statements and testimony, the appellant and her attorney 
essentially argue that evidence from the veteran's service 
medical records warrants increased ratings for these 
disabilities for accrued benefits purposes.  The record 
reflects, however, that at the time of the veteran's death, 
the veteran's pending claim for increased ratings had been 
filed on January 8, 2003, and there were no treatment records 
or other documents that could serve as the basis for an 
informal claim within one year of January 8, 2003.  

In fact, there are no such documents of record between the 
date of notice of the rating decision that assigned the 
original ratings for these disabilities in March 1996 and the 
veteran's claim to reopen dated January 8, 2003.

In order to establish entitlement to an increased rating with 
respect to any of these claims, the appellant must point to 
either a prior unadjudicated claim or a record dated within 
one year of the January 8, 2003 claim that demonstrates an 
ascertainable increase in relevant disability.  38 C.F.R. 
§ 3.400(o)(2) (2007).  As there is no such evidence, further 
discussion as to whether service medical records provide such 
documentation is unnecessary and would in fact constitute an 
improper review of evidence that was considered by the RO in 
assigning the original ratings for these disorders in the 
March 1996 rating action that was not appealed by the veteran 
and therefore became final.  38 C.F.R. § 3.104(a) (2007).  

The Board further finds that it is also unnecessary to 
address entitlement to increased ratings for disabilities 
assigned less than 100 percent ratings effective January 8, 
2003, as the 100 percent total rating for a panic disorder as 
of that date precludes any right to additional compensation 
for any other disability effective from January 8, 2003.

The appellant is also reminded that in an accrued benefits 
claim, the claim is to be adjudicated based on the evidence 
in the claims file at the date of death, although 38 C.F.R. 
§ 3.1000(d)(4) has been revised to include evidence in VA's 
possession on or before the veteran's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2007).

Therefore, the Board must conclude that the evidence is 
against the granting of increased ratings for any of these 
disorders for accrued benefits purposes.


III.  Entitlement to Service Connection for a Brain Tumor for 
Accrued Benefits Purposes

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
order to show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 20011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2007); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

Service records do not reflect any relevant complaints, 
treatment, or diagnoses.  There were also no relevant post-
service findings or diagnoses at the time of the veteran's 
death in April 2003, except for the March 2003 VA examiner's 
notation that there was a historical presence of a brain 
tumor.

The Board has also carefully reviewed the evidence of record 
at the time of the veteran's death with respect to this claim 
and first notes that the veteran was recognized to have 
suffered from a brain tumor by virtue of the examination 
history noted by VA in March 2003.  However, since a brain 
tumor is a known diagnosis, it was incapable of being service 
connected at the time of the May 2003 rating decision 
pursuant to 38 C.F.R. § 3.317(a)(1)(ii) (2007).

In addition, as has been made clear to the appellant over the 
course of her claim, in order to establish service connection 
for a brain tumor for accrued benefits purposes, it is also 
necessary that the record in existence at the time of death 
contain competent medical evidence linking the brain tumor to 
service, or a period of one year following service, and there 
was no such medical evidence.  The Board further notes that 
although the veteran no doubt in good faith believed that his 
brain tumor was related to his Gulf War service at the time 
of his death, and had experience as a physician's assistant 
both during and after active service, the record did not 
demonstrate that the veteran had received any special medical 
education or training that would have enabled him to express 
an opinion on medical causation with respect to his brain 
tumor.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, in weighing the probative value of the 
appellant's testimony and statements, and the March 2003 
history noted above, on the one hand, and the lack of 
documented in-service complaints or treatment, nexus 
evidence, and post-service documented diagnosis until March 
2003, on the other, the Board finds the latter to be far more 
persuasive and that a preponderance of the evidence at the 
time of the veteran's death was clearly against the claim.  
Appellant's claim for service connection for a brain tumor 
for accrued benefits purposes must therefore be denied.


IV.  Entitlement to Special Monthly Compensation Based on the 
Need for Aid and Attendance/Housebound Status

Although the RO has adjudicated a claim for special monthly 
compensation based on the need for aid and 
attendance/housebound status for accrued benefits purposes, 
the Board's review of the claims pending at the time of the 
veteran's death and adjudicated in the May 2003 rating 
decision does not include such a claim.  Currently and at the 
time of the veteran's death, a claim for VA benefits pending 
on the date of death, means a claim filed with VA that had 
not been finally adjudicated by VA on or before the date of 
death.  38 C.F.R. § 3.1000(d)(5) (2007); Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).  A consequence of the 
derivative nature of a surviving spouse's claim for 
entitlement to a veteran's accrued benefits is that, without 
the veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to base his or her 
own application.  Jones v. West, supra.  Accordingly, since 
the record does not reflect that the veteran had a pending 
claim for special monthly compensation based on the need for 
aid and attendance/housebound status at the time of his 
death, the Board finds that appellant's claim for such 
benefits for accrued benefits purposes must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than January 8, 2003 
for a 100 percent evaluation for a panic disorder for accrued 
benefits purposes is denied.

Entitlement to an effective date earlier than January 8, 2003 
for a 20 percent or more rating for left femur fracture for 
accrued benefits purposes is denied.

Entitlement to an effective date earlier than January 8, 2003 
for a 10 percent or more rating for open reduction and 
internal fixation, left ankle, with degenerative changes for 
accrued benefits purposes is denied.

Entitlement to an effective date earlier than January 8, 2003 
for a 10 percent or more rating for arthritis of the 
lumbosacral spine for accrued benefits purposes is denied.

Entitlement to an effective date earlier than January 8, 2003 
for a 10 percent or more rating for left elbow fracture with 
degenerative changes for accrued benefits purposes is denied.

Entitlement to a compensable rating for fracture of the left 
little finger for accrued benefits purposes is denied.

Entitlement to service connection for brain tumor for accrued 
benefits purposes is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance/housebound status for accrued benefits 
purposes is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


